Case: 20-60540      Document: 00516273872           Page: 1   Date Filed: 04/08/2022




            United States Court of Appeals
                 for the Fifth Circuit                           United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     April 8, 2022
                                     No. 20-60540
                                                                   Lyle W. Cayce
                                                                        Clerk

   Jose Santos Boch-Saban,

                                                                          Petitioner,

                                        versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:
                                          I.
          Petitioner Jose Santos Boch-Saban, a citizen of Guatemala, seeks
   review of a Board of Immigration Appeals decision dismissing, as untimely,
   his appeal of an immigration judge’s order denying, as time and number
   barred, his motion to reopen and dismiss. We VACATE the Board’s
   decision and REMAND the case for consideration in the first instance of
   the issue of equitable tolling.
Case: 20-60540      Document: 00516273872           Page: 2    Date Filed: 04/08/2022




                                     No. 20-60540


                                          II.
          In a notice to appear served on November 4, 2005, Jose Santos Boch-
   Saban, a native and citizen of Guatemala, was charged with being removable
   as an alien present in the United States without having been lawfully
   admitted or paroled. When Boch-Saban failed to appear at his removal
   hearing, he was ordered removed in absentia. Boch-Saban remained in the
   United States and, in 2013, married a U.S. citizen. Boch-Saban’s wife
   subsequently petitioned the Department of Homeland Security (“DHS”) for
   a visa on his behalf as the spouse of a U.S. citizen, which was approved on
   October 24, 2016.
          In January 2017, Boch-Saban and DHS jointly moved to reopen and
   dismiss his removal proceedings so that he could apply for an immigrant visa
   based on the Form I-130 visa petition filed by his wife. An immigration judge
   (“IJ”) denied the motion on March 21, 2017, finding that the “limited
   record” provided by the parties failed to establish Boch-Saban’s eligibility for
   relief. The IJ also declined to reopen the proceedings as a matter of discretion
   or as an exercise of his sua sponte authority. Boch-Saban did not appeal the
   denial of the motion to reopen.
          Instead, in May 2017, Boch-Saban filed a second motion (unopposed,
   although DHS did not join) to reopen his removal proceedings sua sponte so
   that he could pursue an immigrant visa. On July 17, 2017, the IJ denied the
   second motion as time and number barred. See 8 C.F.R. § 1003.23(b)(1)
   (imposing a limit of one motion to reopen, which must be filed within ninety
   days of entry of final removal order); § 1003.23(b)(4)(iv) (stating that time
   and number bars do not apply to jointly filed motions to reopen). The IJ
   further found the second motion to be time barred even if construed as a
   motion to reconsider the denial of Boch-Saban’s first motion to reopen and
   declined to equitably toll the filing deadline. The IJ again declined to exercise




                                          2
Case: 20-60540      Document: 00516273872          Page: 3   Date Filed: 04/08/2022




                                    No. 20-60540


   his sua sponte authority to reopen the proceedings. Notice of the denial of
   the second motion to reopen was mailed to Boch-Saban’s counsel on July 25,
   2017.
           On May 21, 2018, Boch-Saban, through counsel, filed a notice of
   appeal with the Board of Immigration Appeals (“BIA”), in which he sought
   review of the IJ’s March 2017 denial of his first motion to reopen. He also
   filed a motion asking the BIA to accept his untimely appeal. Boch-Saban
   argued that the thirty-day appeal filing deadline imposed by 8 C.F.R.
   § 1003.38(b) should be equitably tolled due to the ineffectiveness of his prior
   counsel, who had deficiently advised him to file a second motion to reopen
   rather than appeal the IJ’s March 2017 order. He additionally contended that
   the IJ’s reasons for denying relief were legally erroneous. Lastly, Boch-Saban
   requested that the BIA exercise its discretion to consider the appeal and
   reopen the removal proceedings sua sponte notwithstanding the untimeliness
   of the notice of appeal.
           The BIA dismissed the appeal as untimely and denied Boch-Saban’s
   request to accept the appeal notwithstanding its untimeliness, finding the
   asserted bases insufficient for consideration by certification. See 8 C.F.R.
   § 1003.1(c) (version effective from February 27, 2018, to August 25, 2019,
   during which time Boch-Saban filed his notice of appeal) (“The Board in its
   discretion may review [a decision of an IJ] by certification . . . .”). Boch-
   Saban timely petitioned this court for review of the BIA’s order. See 8 U.S.C.
   § 1252(b)(1).
                                        III.
           This court reviews the BIA’s factual findings for substantial evidence
   and questions of law de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444
   (5th Cir. 2001). Whether equitable tolling is available to apply is a question




                                          3
Case: 20-60540         Document: 00516273872               Page: 4      Date Filed: 04/08/2022




                                          No. 20-60540


   of law that is reviewed de novo. Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062,
   1068 (2020).
                                                IV.
           While Boch-Saban did ask the BIA to exercise its discretion to certify
   his out-of-time May 2018 notice of appeal, Boch-Saban concedes in his
   briefing to this court that his current appeal does not “challenge the refusal
   [of the BIA] to exercise discretion and certify the late appeal.” Boch-Saban
   acknowledges this issue “does not raise a legal error, is unreviewable and
   committed to agency discretion.” 1 In light of his concession, we conclude
   Boch-Saban has waived any challenge to the BIA’s self-certification decision.
   See Falek v. Gonzales, 475 F.3d 285, 291 n.5 (5th Cir. 2007).
                                                V.
           Boch-Saban further contends that the BIA failed to consider his
   arguments for equitable tolling based on ineffective assistance of counsel and
   addressed only its discretion to self-certify an otherwise untimely appeal. See
   James v. Garland, 16 F.4th 320, 325 (1st Cir. 2021) (“[S]elf-certification and
   equitable tolling are not quite the same.”). He argues that whether the thirty-
   day appeal filing period of § 1003.38(b) is non-jurisdictional and is therefore
   subject to equitable tolling is a distinct issue from whether self-certification
   is appropriate.
           Boch-Saban acknowledges the BIA’s holding in In re Liadov, 23 I. &
   N. Dec. 990 (B.I.A. 2006), that the Board has no statutory or regulatory



           1
              Several cases from our sister circuits support this assertion. See Abdulla v. Att’y
   Gen. of United States, 971 F.3d 409, 414 (3d Cir. 2020); Idrees v. Barr, 923 F.3d 539, 540
   (9th Cir. 2019); Vela-Estrada v. Lynch, 817 F.3d 69, 71 (2d Cir. 2016); Mahamat v. Gonzales,
   430 F.3d 1281, 1284 (10th Cir. 2005); Liadov v. Mukasey, 518 F.3d 1003, 1011 (8th Cir.
   2008).




                                                 4
Case: 20-60540      Document: 00516273872            Page: 5    Date Filed: 04/08/2022




                                      No. 20-60540


   license to extend the time for filing a notice of appeal. Id. at 993. The
   Government in its brief also averred that this is the current position of the
   BIA: that it lacks jurisdiction over untimely appeals outside of the self-
   certification process such that equitable tolling is not in play. But cf. James,
   16 F.4th at 326 (a case where, unlike here, the Government declined to make
   the argument that the BIA lacked jurisdiction to consider the equitable tolling
   argument; the circuit remanded for consideration of whether the petitioner’s
   “case presents circumstances warranting equitable tolling”).
          Whatever the merits of Liadov were at the time it was issued, the
   Supreme Court has since made quite clear that only statutes that are set forth
   to be construed as jurisdictional are, in fact, jurisdictional. See, e.g., Hamer v.
   Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 21 (2017) (“‘[M]andatory
   and jurisdictional’ is erroneous and confounding terminology where, as here,
   the relevant time prescription is absent from the U.S. Code.”). Among
   others, the Second and Ninth Circuits have held, subsequent to Liadov, that
   the thirty-day BIA appeal filing rule is non-jurisdictional and subject to
   equitable tolling. See Attipoe v. Barr, 945 F.3d 76, 78–80 (2d Cir. 2019)
   (“Liadov is at odds with precedent in this Circuit and in others, as well with
   the Supreme Court’s repeated admonition not to treat claim-processing
   rules—such as the filing deadline in 8 C.F.R. § 1003.38—as jurisdictional.”);
   Irigoyen-Briones v. Holder, 644 F.3d 943, 946–48 (9th Cir. 2011). We agree
   with, and adopt, these courts’ reasoning. The BIA has the jurisdiction to
   hear the case if Boch-Saban establishes equitable tolling, an issue that the BIA
   should address in the first instance. For these reasons, we remand this case
   to the BIA to determine whether Boch-Saban proved entitlement to equitable
   tolling.




                                           5
Case: 20-60540      Document: 00516273872          Page: 6    Date Filed: 04/08/2022




                                    No. 20-60540


                                         VI.
          Accordingly, we VACATE the BIA’s decision and REMAND the
   case for consideration on the merits of the issue of equitable tolling.




                                          6